DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Henneken et al. (US 6891313) in view of Gabl (US 2014/0009034).
With respect to claim 11m Henneken et al. discloses a multilayer actuator (Fig 1) comprising: a plurality of electrode layers (items 3) arranged on top of one another in a direction of a longitudinal axis (Fig 1), so that a first subset of the electrode layers is at a first voltage (attached to item 6’) and a second subset of the electrode layers is at a second voltage (attached to item 6”); a plurality of dielectric layers (items 2) that are each arranged between respective ones of the electrode layers in the direction of the longitudinal axis (Fig 1); a first electrical connection (item 5’) extending parallel to the longitudinal axis at a first edge area that is at a first side of the multilayer actuator (Fig 1); and a second electrical connection (item 5”) extending parallel to the longitudinal axis at a second edge area that is at a second side of the multilayer actuator, opposite the first side (Fig 1); wherein: each of the electrode layers of the first subset extends in 

Gabl teaches a piezoelectric multilayer actuator in which the internal electrode layers are of alternating polarity, so that a first subset of the electrode layers is at a first polarity and a second subset of the electrode layers is at a second polarity (Paragraph 21).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the alternating polarities of Gabl with the multilayer actuator of Henneken et al. for the benefit of providing voltages better-suited to driving the piezoelectric actuator (Paragraph 21 of Gabl).
With respect to claim 16, the combination of Henneken et al. and Gabl discloses the multilayer actuator of claim 11. Henneken et al. discloses that the electrode layers of the first subset are integrally connected to the first electrical connection and the electrode layers of the second subset are integrally connected to the second electrical connection (Fig 1, wherein the electrode layers 3 are connected to the electrical connections 5’ and 5” via the extensions 4).
With respect to claim 22, the combination of Henneken et al. and Gabl discloses the multilayer actuator of claim 11. Henneken et al. discloses that two end faces of the multilayer actuator located opposite each other in the direction of the longitudinal axis are each covered by respective end caps that are rigid in the direction of the longitudinal axis (Fig 1, wherein the uppermost and lowermost dielectric layers (items 2) form end caps for the multilayer actuator).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Henneken et al. in view of Gabl and Takao et al. (US 2001/0033124).
With respect to claim 12, the combination of Henneken et al. and Gabl discloses the multilayer actuator of claim 11.
Henneken et al. does not disclose that the electrical connections are each made of a copper foil.
Takao et al. teaches a piezoelectric multilayer actuator in which the electrical connections are each made of a copper foil (Paragraph 22).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the copper foil electrical connectors of Takao et al. with the multilayer actuator of Henneken et al. for the benefit of using widely used, inexpensive materials as the conductive material for the electrical connectors and as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416). 
With respect to claim 13, the combination of Henneken et al. and Gabl discloses the multilayer actuator of claim 11.
Henneken et al. does not disclose that the electrical connections are each made of a metal foil.
Takao et al. teaches a piezoelectric multilayer actuator in which the electrical connections are each made of a metal foil (Paragraph 22).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the copper foil electrical connectors of Takao et al. with the multilayer actuator of Henneken et al. for the benefit of using widely used, inexpensive materials In re Leshin, 125 USPQ 416). 
With respect to claim 14, the combination of Henneken et al. and Gabl discloses the multilayer actuator of claim 11.
Henneken et al. discloses that the metal foil has a thickness of less than 50 µm.
Takao et al. teaches a piezoelectric multilayer actuator in which the metal foil has a thickness of less than 50 µm (Paragraph 25).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the metal foil thickness of Takao et al. with the multilayer actuator of Henneken et al. for the benefit of providing electrical connectors with reduced thickness (Paragraph 25 of Takao et al.).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Henneken et al. in view of Gabl and Heinz (US 6411018).
With respect to claim 15, the combination of Henneken et al., Gabl, and Takao et al. discloses the multilayer actuator of claim 13.
Henneken et al. does not disclose that discloses that the metal foil has a thickness of less than 10 µm.
Heinz teaches a multilayer piezoelectric actuator in which discloses that the metal foil has a thickness of less than 10 µm (column 3, lines 19-25).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the electrode thickness of Heinz with the multilayer actuator of .
Claims 17 and19 are rejected under 35 U.S.C. 103 as being unpatentable over Henneken et al. in view of Gabl and Schurz et al. (US 7259504).
With respect to claim 17, the combination of Henneken et al. and Gabl discloses the multilayer actuator of claim 11.
Henneken et al. does not disclose that the integral connections are formed as welded connections, soldered connections, or adhesive bonds using an electrically conductive adhesive.
Schurz et al. teaches a multilayer piezoelectric actuator in which the integral connections are formed as welded connections, soldered connections, or adhesive bonds using an electrically conductive adhesive (column 3, lines 8-12).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the soldering of Schurz et al. with the multilayer piezoelectric actuator of Henneken et al. for the benefit of providing a secure physical and electrical connection for the external electrodes (column 3, lines 8-12 of Schurz et al.).
With respect to claim 19, the combination of Henneken et al. and Gabl discloses the multilayer actuator of claim 11.
Takao et al. does not disclose that the electrode layers and the dielectric layers are each rectangular in a plane extending perpendicularly to the longitudinal axis, and at least corner areas of the electrode layers and of the dielectric layers are covered by angle elements that extend in the direction of the longitudinal axis.

Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the corner areas of Schurz et al. with the multilayer piezoelectric actuator of Takao et al. for the benefit of providing electrical insulation for the outer electrode (column 4, lines 9-18 of Schurz et al.).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Henneken et al. in view of Gabl, Schurz et al. and Schuh et al. (US 7024737).
With respect to claim 20, the combination of Henneken et al., Gabl, and Schurz et al. discloses the multilayer actuator of claim 19.
Henneken et al. does not disclose that the angle elements are made of plastic and are flexible in the direction of the longitudinal axis.
Schuh et al. teaches a multilayer piezoelectric actuator in which the angle elements are made of plastic and are flexible in the direction of the longitudinal axis (column 4, lines 18-26).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the plastic of Henneken with the multilayer piezoelectric actuator of Schuh et al. for the benefit of providing improved protection for the actuator (column 1, lines 54-63 of Schuh et al.).
With respect to claim 21, the combination of Henneken et al., Gabl, and Schurz et al. discloses the multilayer actuator of claim 19.
Henneken et al. does not disclose that the angle elements are made of thermoplastic elastomer and are flexible in the direction of the longitudinal axis.
Schuh et al. teaches a multilayer piezoelectric actuator in which the angle elements are made of thermoplastic elastomer and are flexible in the direction of the longitudinal axis (column 4, lines 18-26).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the plastic of Schuh et al. with the multilayer piezoelectric actuator of Henneken et al. for the benefit of providing improved protection for the actuator (column 1, lines 54-63 of Schuh et al.).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Henneken et al. in view of Gabl and Gabl et al. (US 2013/0328448).
 With respect to claim 23, the combination of Henneken et al. and Gabl discloses the multilayer actuator of claim 22.
Henneken et al. does not disclose that the end caps are made of plastic.
Gabl et al. teaches a multilayer piezoelectric actuator in which the end caps are made of plastic (Paragraphs 27-28).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the plastic endcaps of Gabl et al. with the multilayer piezoelectric actuator of Henneken et al. for the benefit of providing improved protection for the actuator (Paragraphs 27-29 of Gabl et al.).
With respect to claim 24, the combination of Henneken et al. and Gabl discloses the multilayer actuator of claim 22.
Henneken et al. does not disclose that the end caps are made of thermoplastic elastomer.
Gabl et al. teaches a multilayer piezoelectric actuator in which the end caps are made of thermoplastic elastomer (Paragraphs 27-28).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the plastic endcaps of Gabl et al. with the multilayer piezoelectric actuator of Henneken et al. for the benefit of providing improved protection for the actuator (Paragraphs 27-29 of Gabl et al.).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Henneken et al. in view of Gabl and Klee et al. (US 6784600).
With respect to claim 25, the combination of Henneken et al. and Gabl discloses the multilayer actuator of claim 11.
Henneken et al. does not disclose that the multilayer actuator is constructed using at least one of ferroelectric polymers and piezoelectric polymers, and the actuator is configured to expand in the longitudinal direction between 1% and 3% of a height of the multilayer actuator.
Klee et al. teaches a multilayer piezoelectric actuator in which the multilayer actuator is constructed using at least one of ferroelectric polymers and piezoelectric polymers (), and the actuator is configured to expand in the longitudinal direction between 1% and 3% of a height of the multilayer actuator (column 5, line 42 through column 6, line 14).
.
Allowable Subject Matter
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the subject matter of claims 26 or 27 in combination with their respective parent claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837